If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                      UNPUBLISHED
                                                                      November 9, 2021
               Plaintiff-Appellee,

v                                                                     No. 354335
                                                                      Cass Circuit Court
RYAN DEVONNE MCCALL,                                                  LC No. 18-010359-FH

               Defendant-Appellant.


Before: GLEICHER, P.J., and K. F. KELLY and RONAYNE KRAUSE, JJ.

PER CURIAM.

       Ryan Devonne McCall challenges his bench trial conviction of larceny of more than $1,000
and less than $20,000, MCL 750.356(3)(a), and larceny in a building, MCL 750.360. McCall
contends that insufficient evidence supports his convictions, specifically evidence that the stolen
funds existed. The owner’s testimony sufficed to support McCall’s convictions. We affirm.

                                                  I

       McCall was a frequent guest at Gavin Francis’s home, and stayed in Gavin’s bedroom
between July 28 and August 6, 2018. On August 3, Gavin’s brother noticed that $4,000 in cash
was missing from the safe Gavin kept under his bed. McCall had also been staying at the
Kalamazoo apartment of Gavin’s brother, Austin Francis, since the spring of 2018. On August 4,
Austin found in the apartment receipts for cash purchases made on August 1 in Kalamazoo:
$431.79 for a television from Target; $126 for video games from GameStop, and $160.48 for
miscellaneous household items from Target. McCall also owed Austin $290 and paid him back in
early August with three “crisp $100 bills.”

       Gavin called the Cassopolis Police Department on August 4 to report the missing $4,000,
which he described as “in the new style $100 bills . . . all crisps.” Officer Darr Phillips was unable
to recover latent fingerprints from the safe and its contents, however, other trial evidence
implicated McCall in the theft. McCall admitted at trial that he lied to Officer Phillips about where
he received the money to make the August 1 purchases, including inventing identities for
individuals who allegedly lent him money. McCall and his mother also offered convoluted
explanations of McCall’s personal finances in a further attempt to explain away the accusations of


                                                 -1-
theft. The trial court found McCall’s explanations incredible, accepted Gavin’s testimony about
the existence of the funds in his safe, and convicted McCall as charged.

                                                 II

       McCall challenges the sufficiency of evidence offered at trial to convict him of both counts.
When reviewing a challenge of the sufficiency of the evidence in a bench trial, an appellate court
must view the evidence in the light most favorable to the prosecution. People v Wardlaw, 190
Mich App 318, 319, 475 NW2d 387 (1991); People v Legg, 197 Mich App 131, 132, 494 NW2d
797 (1992). The standard of review for a bench trial is not whether there was any evidence, but
whether there was sufficient evidence to justify a rational trier of fact to find guilt beyond a
reasonable doubt. People v Petrella, 424 Mich 221, 269-270, 380 NW2d 11 (1985); Legg, 197
Mich App at 132. When reviewing challenges to the sufficiency of the evidence, a reviewing court
must not interfere with the factfinder’s role in deciding the weight and credibility to give to a
witness’s testimony. People v Mehall, 454 Mich 1, 6; 557 NW2d 110 (1997). Circumstantial
evidence and the reasonable inferences that arise from the evidence can constitute satisfactory
proof of the elements of the crime. See People v Carines, 460 Mich 750, 757; 597 NW2d 130
(1999). All conflicts in the evidence must be resolved in favor of the prosecution. See People v
Kanaan, 278 Mich App 594, 619; 751 NW2d 57 (2008).

       The larceny statute, MCL 750.356 states in relevant part:

              (3) If any of the following apply, the person is guilty of a felony punishable
       by imprisonment for not more than 5 years or a fine of not more than $10,000.00
       or 3 times the value of the property stolen, whichever is greater, or both
       imprisonment and a fine:

              (a) The property stolen has a value of $1,000.00 or more but less than
       $20,000.00.

       The elements of larceny are:

       (1) an actual or constructive taking of goods or property, (2) a carrying away or
       asportation, (3) the carrying away must be with a felonious intent, (4) the subject
       matter must be the goods or personal property of another, (5) the taking must be
       without the consent and against the will of the owner. [People v Anderson, 7 Mich
       App 513, 516; 152 NW2d 40 (1967).]

See also People v March, 499 Mich 389, 400-401; 886 NW2d 396 (2016) (“At common law simple
larceny was defined as the felonious taking, and carrying away, of the personal goods of another.
We have also described larceny as the unlawful taking of the personal property of another with the
felonious intent to deprive the owner of it.”) (cleaned up).

        Whether the government offered sufficient evidence to support a guilty verdict on the
larceny charge is answerable by examining the evidence that the prosecutor adduced at trial with
deference to the trial judge as the finder of fact. Here, the evidence was sufficient to justify the
conclusion that McCall committed larceny of more than $1,000 but less than $20,000, and larceny
in a building, beyond a reasonable doubt.


                                                -2-
        McCall contends that evidence of the first and fourth elements of larceny is lacking because
the prosecution failed to establish the existence of the $4,000. However, the prosecution
established through Gavin’s testimony that he kept under his bed a small safe with important
documents and cash savings. Gavin testified that before August 4, 2018, he had placed $4,000
cash in the safe from earnings from his landscaping business, “Prime Property Care.” It was the
trial court’s prerogative to believe this testimony, and this Court must regard Gavin’s testimony as
to the existence of the $4,000 as fact. See Mehall, 454 Mich at 6.

        McCall cites to People v Edwards, 171 Mich App 613, 618; 431 NW2d 83 (1988), where
this Court reversed the defendant’s larceny conviction based on insufficient evidence. The
Edwards Court reasoned there was “a paucity of competent evidence showing that the box actually
contained cocaine at the time of the defendant’s arrival.” McCall applies the same logic to this
case, arguing there is a “paucity of competent evidence showing” that Gavin’s safe contained
$4,000 at the time McCall stayed in Gavin’s room. This case is readily distinguishable from
Edwards, however. Edwards concludes there was a paucity of competent evidence because
“proofs of larceny are circumstantial in nature and a determination of sufficiency would require
that extremely tenuous inferences be drawn.” Id. On the contrary, the inferences drawn by the
trial court in this case are strong and appropriately drawn directly from the testimony of the owner
of the money.

       McCall’s argument that the prosecution failed to establish a reasonable timeframe within
which the money was taken is also unpersuasive. McCall stayed in Gavin’s bedroom between July
28 and August 6, and spent almost $1,500 in cash on August 1. The court could reasonably infer
from the evidence that the money was stolen by McCall between July 28 and August 1, 2018.
McCall spent almost $1,500 in cash two days before Gavin’s $4,000 in “crisp $100 bills” was
discovered missing, and slept in Gavin’s room alone several times within the relevant timeframe.
This evidence supports a reasonable inference that McCall stole the money. Moreover, McCall
knew for almost one year before the alleged larceny that he would be moving into his own
apartment. That McCall began spending cash to purchase household items in the timeframe of the
larceny additionally bolsters an inference that McCall had taken the money.

        Though this Court need not negate every reasonable theory consistent with a defendant’s
innocence, McCall would not have needed to live rent free with his mother and later with Austin
Francis, and to borrow $290 from Austin if he had saved up several thousand dollars from
September 2017 to August 2018. He also would not have immediately alleged that the purchases
on August 1 were made with loans or gifts from fake identities if he indeed had several thousand
in cash savings. Nor would he have needed to devise stories of one lender’s suicide and the other
lender’s vanishing to Sweden.

        Further, one can infer that even though Officer Philips could not recover latent fingerprints
at the scene, McCall’s admission that his fingerprints would be found on the safe and its contents
were an attempt to explain away the possibility of their recovery. This, coupled with evidence of
several receipts from August 1, 2018, McCall’s repayment of $300 to Austin in early August with
“crisp $100 bills,” McCall’s several failed attempts to create and conceal fake identities, and the
repayment plan created by McCall and his mother supplies sufficient circumstantial evidence to




                                                -3-
establish that McCall committed larceny of more than $1,000 but less than $20,000, and larceny
in a building.

       We affirm.



                                                         /s/ Elizabeth L. Gleicher
                                                         /s/ Kirsten Frank Kelly
                                                         /s/ Amy Ronayne Krause




                                             -4-